PER CURIAM.
In view of Appellees’ contentions at oral argument, we construe the appealed order (granting a directed verdict for Appellees as to the alleged defective condition of the tug and granting a new trial on damages) as requiring the court to receive evidence and submit to the jury the issue of whether the defective condition caused the injuries and damages claimed by Appellees, as well as the quantum and effect of Appellees’ comparative negligence. With the issues on appeal thereby refined and narrowed, the appealed order is AFFIRMED.
ZEHMER, WOLF and KAHN, JJ., concur.